DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2021 has been considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide support for eyewear configured to “help” determine a specified function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, 22, 27, 30-35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “help” in claims 1, 4, 5, 16, 22, 27, 30, 33, 34 and 37 is a relative term which renders the claim indefinite.  The term “help” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the claims positively recite eyewear configured to sense light in the vicinity of the eyewear, it is vague as to how the sensed light “helps” determine an exposure of the camera (see independent claims 1 and 16 and dependent claim 27).  It is the examiner’s understanding that the sensed light is used in the determination of a camera exposure such that removal of “help” would clearly define the instant invention.
Claims 2-15 and 17-20 are rejected for the reasons as outlined above with respect to independent claim 1 as they inherit all of the limitations of the claim from which they depend.
With regard to dependent claims 22 and 37, although the claims positively recite an eyewear frame comprising at least two microphones configured to receive audio inputs, it is vague as to how the microphones “help” cancel noise.  It is the examiner’s understanding that the microphones are used in cancelation of some noise such that removal of “help” would clearly define the instant invention.
With regard to dependent claim 30 and 33, although the claims positively recite an eyewear frame comprising at least a storage medium configured to store computer codes for voice recognition, it is vague as to how the voice recognition “helps” recognize a term received from the microphones.  It is the examiner’s understanding that the voice recognition is used to recognize a term received from the microphones such that removal of “help” would clearly define the instant invention.
Claims 31, 32, 34 and 35 are rejected for the reasons as outlined above with respect to independent claim 1 as they inherit all of the limitations of the claim from which they depend.

Allowable Subject Matter
Claims 21, 23-26, 28, 29, 36 and 38 are allowed.
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an eyewear frame having electronic components, the prior art fails to teach such eyewear further comprising an output device configured to: access data regarding images captured by a camera and audio inputs captured by a microphone; transmit/receive data wirelessly via a wireless communication circuitry to/from an apparatus; and output the wireless input to the user via the output device as claimed in independent claim 21.
With regard to dependent claims 23-26, 28, 29, 36 and 38, claims 23-26, 28, 29, 36 and 38 are allowable as they depend, directly or indirectly, from independent claim 21 and therefore inherit all of the limitations of the claim from which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
11 May 2021